DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5–7, 9–12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al., US 2009/0308032 (“Schultink”).
Regarding claim 1, Schultink teaches a vacuum cleaner filter bag 1.  Schultink Fig. 1, [0027].  The filter bag 1 can be rectangular.  Id. at [0027].  Therefore, it can have a length and a width, so that the bag 1 has a long side and a narrow side.  Id.  The filter bag 1 further comprises a first layer 8 of filter material (the “first bag wall”), and a Id. at Fig. 2, [0028].  The first and second layers 8, 7 are joined by welding 11 circumferentially at an edge so that the bag 1 is completely closed.  Id. at Fig. 1, [0027].  The filter bag 1 comprises an internal space.  Id. at [0015].  The bag 1 further comprise an inlet opening 6 through which air to be cleaned can flow into the bag 1.  Id. at Fig. 1, [0027].  The inlet opening 6 can be located in either of the first or second layers 8, 7.  Id. at claim 23.  Therefore, it would have been obvious for the inlet opening 6 to be located in the first layer 8.  The inlet opening 6 comprises a retaining plate enclosing the opening 6.  Id. at [0011].
The first layer 8 has a folding which comprises a first side fold (the left-hand inner fold seen in Fig. 2) and a second side fold (the left-hand outer fold seen in Fig. 2).  Schultink Fig. 2, [0027].  The first and second side fold extend in a longitudinal direction of the bag.  Id.  The first and second side fold extend substantially parallel to each other.  Id.  The first side fold has a fold member 10 (the “first leg”) and a fold member 9 (the “second leg”).  Id. at Fig. 2, [0028].  The fold member 10 connects the first and second side folds.  Id.  The fold member 9 connects the first side fold with the second layer 7 at the joined edge 11.  Id.  The fold member 10 is shorter than the fold member 9.  Id.  
The folding of the first layer 8 has four side folds, with the folding being configured symmetrically with respect to the first layer 8.  Schultink Fig. 2, [0028].

    PNG
    media_image1.png
    846
    1393
    media_image1.png
    Greyscale

Schultink differs from claim 1 because it does not disclose the dimensions of the filter bag 1.  Therefore, the reference fails to provide enough information to teach (1) the ratio of the length to the width is greater than 1.5, and (2) the length ratio of the fold member 10 to the fold member 9 being 0.1 to 0.8.
However, Schultink teaches that the shape of the bag can be adjusted from a square to rectangular shape, as desired.  Schultink [0027].  Therefore, it would have been obvious for the ratio of length to width to be adjusted to greater than 1.5, depending on the desired rectangular shape of the filter bag.  
Additionally, Schultink teaches that fold member 10 (the “first leg”) is shorter than the fold member 9 (the “second leg”).  Schultink Fig. 2, [0028].  This difference in length creates a trapezoidal fold-in 2, 3 when the bag 1 is flattened.  Id
Note also that the disclosure fails to indicate that the claimed ranges are critical to the invention.  Rather, the disclosure indicates that the bag has a length and a width, in a ratio of greater than 1.5, without explaining the importance of this particular range.  Spec. dated Oct. 05, 2016 (“Spec.”) 4.  Likewise, the specification teaches that the length ratio of the first leg to the second leg is 0.1 to 0.8, without explaining the significance of this particular ratio.  Id.  
The “law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Therefore, here, the claimed ratios fail to patentably distinguish over the prior art, because there is no evidence that the particular ranges are critical to the Applicant’s invention.  
With respect to the limitations describing—the dimensions of the retaining plate with the inlet opening—Schultink fails to disclose the dimensions of the bag 1.  Therefore, the reference does not explicitly disclose the limitations described in the claim. However, Schultink teaches that the dimensions of the bag 1 can be adjusted, depending on the desired final shape of the bag.  Schultink [0015], [0027].  Therefore, it would have been obvious for Schultink’s bag 1 to have the claimed ratios, depending on the desired dimensions of the bag 1.
Claim 5 requires for the bag of claim 1, the first leg is disposed on the side of the second leg which is oriented away from the interior.  The filter bag also comprises a 
The fold member 10 (the “first leg”) is disposed on the side of the fold member 9 (the “second leg”) which is oriented away from the interior of the bag.  Schultink Fig. 2, [0028].  The filter bag 1 comprises a third side fold (the right-hand interior fold) comprising a fold member 10’ (the “third leg”) and a fold member 9’ (the “fourth leg”).  Id.  The fold member 10’ is disposed on the side of the fold member 9’ oriented away from the interior.  Id.

    PNG
    media_image2.png
    910
    1314
    media_image2.png
    Greyscale

Claim 6 
As noted, it would have been obvious for the inlet opening 6 and retaining plate to be located on the first layer 8.  Schultink Fig. 1, [0027], claim 23.  With this configuration, the retaining plate is on the flat leg extending from the second side fold to the exterior fold on the right-hand side of the bag 1.  This flat leg corresponds to the “leg.”  The exterior fold on the right-hand side of the bag 1 is the “fourth side fold.”

    PNG
    media_image3.png
    849
    1369
    media_image3.png
    Greyscale

Claim 7 requires for the bag of claim 6, the leg joining the second side fold and the fourth side fold is dimensioned to be at least as wide as a width of the retaining plate.
It would have been obvious for the flat leg in Schultink’s first layer 8, to be at least as wide as the width of the retaining plate, because the opening 6 and the retaining plate are held on this flat leg.  Schultink Figs. 1, 2, [0028], claim 23.
Claim 20 requires for the bag of claim 7, the width of the leg joining the second side fold and the fourth side fold has 1.1 to 5 times the width of the retaining plate.
In Schultink, the retaining plate is held on the flat leg, as explained above.  Schultink Figs. 1, 2, [0028], claim 23.  The retaining plate does not operate as a filter.  Rather, the retaining plate provides structural support for the inlet opening 6.  Id. at [0037].  However, the material used to construct the flat leg is filter material, and therefore operates to filter particulates from the fluid passing through this leg.  Id. at [0027].   A person of ordinary skill in the art would understand that it would be undesirable for the retaining plate to extend the entire width of the flat leg, because this would reduce the filtration area of the filter bag 1.  Therefore, it would have been obvious for the width of the flat leg to be at least 1.1 times the width of the retaining plate, to ensure that there is sufficient filtration area for the filter bag 1 to operate efficiently.   
Claim 9 requires for the bag of claim 1, the folding is configured such that the respective legs of the respective side folds are situated on upon the other in a storage sate, and the retaining plate is disposed on an outermost leg.
Schultink teaches this configuration, as seen in Fig. 1. The retaining plate and the inlet opening 6 are disposed on the “leg” seen in the annotated version of Fig. 2 in the rejection of claim 6, above.  This leg is an outermost leg.
Claim 10 requires for the bag of claim 1, the ratio of length to width is greater than 2.  Claim 21 
Schultink teaches that the shape of the bag can be adjusted from a square to rectangular shape, as desired.  Schultink [0027].  Therefore, it would have been obvious for the ratio of length to width to be adjusted to greater than 2, depending on the desired rectangular shape of the filter bag.  
Claim 11 requires for the bag of claim 1, the second bag wall has no folding.
In Schultink, the second layer 7 has no folding, as seen in Figs. 1 and 2.  Schultink Figs. 1, 2, [0027].
Claim 12 requires for the bag of claim 1, the filter material of the first and second bag wall is a nonwoven material.
The first and second layers 8, 7 are manufactured from a nonwoven material.  Schultink Fig. 1, [0027].
Response to Arguments
The Applicant argues that Schultink’s vacuum cleaner bag 1 does not correspond to the “vacuum cleaner filter bag for an upright vacuum cleaner” described in claim 1.  See Applicant Rem. dated Jan. 31, 2022 (“Applicant Rem.”) 8.  Rather, it is argued that the vacuum cleaner bag 1 in Schultink cannot be used in an upright vacuum cleaner, because it would experience incomplete unfolding.  Id. at 8, 9.
The Examiner respectfully disagrees.  The preamble limitation in claim 1 indicating that the vacuum cleaner filter bag is “for an upright vacuum cleaner” fails to patentably distinguish over the prior art, because this limitation describes the intended use rather than the structure of the apparatus.  See 
The Applicant further argues that [0009] of the disclosure indicates that flat vacuum cleaner bags, similar to that illustrated in Schultink, cannot be used with upright vacuum cleaners.  See Applicant Rem. 8.  
The Examiner respectfully disagrees.  This portion of the disclosure does not prove that Schultink’s vacuum cleaner bag 1 is incapable of being used with an upright vacuum cleaner.  Rather, this portion of the disclosure actually teaches that flat vacuum cleaner bags can be used with upright vacuum cleaners.  This is because the cited portion of the disclosure says that a flat bag, dimensioned for the volume of an upright vacuum cleaner, can be used “in a conditional manner in an upright vacuum cleaner.”  Therefore, Schultink’s vacuum cleaner bag 1 is capable for use in an upright vacuum cleaner, even if it would be somewhat less effective than other filter bags.
The Applicant additionally argues that the ratios and dimensions in claim 1 are critical to achieve the technical effect of complete mechanical unfolding of the filter bag.  See Applicant Rem. 9.  The Applicant makes this assertion based on Fig. 5 of the present application, and argues that this embodiment illustrates how the filter bag can be completely unfolded before its first operation to prevent clogging.  Id. at 9, 10.  Based on this embodiment, the Applicant argues that the location of the inlet opening 5 as well as the retaining plate 6 is crucial to pull up the vacuum cleaner filter bag and to open the inner space.  Id. at 11.  The Applicant also argues that the other dimensions and ratios described in claim 1, are critical to ensure optimum unfolding when inserting the bag into the vacuum cleaner.  Id.
The Examiner respectfully disagrees.  The Applicant bears the burden to establish that a numerical range is critical.  See MPEP 716.06(b).  To establish criticality See MPEP 716.02(d); MPEP 2144.05(III)(A).  But here, there is no evidence indicating that the particular numerical values in claim 1 are responsible for the unfolding mechanism described in the Fig. 5 embodiment.  Additionally, there is no evidence that the unfolding mechanism described in the Fig. 5 embodiment would have been unexpected.  Therefore, the Applicant has failed to meet its burden in establishing that the claimed ranges are critical.
Additionally—with respect to the limitation describing the dimensions associated with the retaining plate with the inlet opening—note that Schultink appears to illustrate that its inlet opening 6 that is positioned on the bag 1 within the claimed range.  Specifically, claim 1 requires that the retaining plate with the inlet opening is disposed in a ratio of a minimum spacing of the retaining plate to a narrow-side join of the bag, relative to a dimensioning of the retaining plate in the longitudinal direction of the bag of less than 0.5.  At a ratio of 0.5, the retaining plate would be around the midpoint of the filter bag.  Schultink illustrates that its opening 6 is around the mid-way point in the bag.  See Schultink Fig. 1.  Therefore, the ratio in Schultink is close enough to the claimed range to establish a prima facie case of obviousness.  See MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  
Additionally, there is no evidence that moving the inlet opening 6 in Schultink up or down along the length of the filter bag would significantly change the operation of Schultink’s filter.  Therefore, the difference between the claimed invention and the prior See MPEP 2144.05(III).
The Applicant additionally argues that Schultink does not disclose a mechanical unfolding of its vacuum cleaner bag 1.  See Applicant Rem. 1.  
The Examiner respectfully disagrees with the Applicant’s analysis.  Claim 1 does not require that the vacuum cleaner filter bag experiences mechanical unfolding.  Even if it did, this feature would not distinguish the claimed invention over the prior art.  Rather, this type of limitation would describe the manner in which the device operates instead of its structure.  And the manner of operating a device does not differentiate an apparatus claim from the prior art.  See MPEP 2114(II).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776